DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In [0264], line 3, “S1020” should be “S1120”. In [0266], line 1, “9S1140)” should be “(S1140)”.
Appropriate correction is required.

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:
Regarding Claim 13, in line 4, “each panel constituting the multi-panel“ should be “each panel constituting multi-panel”.
Regarding Claim 14, in line 3, “each panel of the multi-panel” should be “each panel of multi-panel”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2020/0329487).
Regarding Claim 1, Chen teaches a method for performing uplink transmission by a user equipment (UE) ([0062] terminal device) in a wireless communication system ([0062] a method for uplink data transmission), the method comprising:
receiving at least two or more downlink control information (DCIs) from a base station ([0120] the terminal device receives multiple DCIs sent by the network device);
determining whether the at least two or more DCIs are used for a scheduling of multi-panel uplink transmission ([0120] different DCI being used to schedule uplink transmission on different panels, and determines uplink channel information of the corresponding panels according to different resource sets indicated in different DCI); and
performing the multi-panel uplink transmission to the base station, based on the at least two or more DCIs ([0120] determines uplink channel information of the corresponding panels according to different resource sets indicated in different DCI, and then independent transmission parameters may be adopted for data transmission of multiple panels, so that the multi-panel transmission flexibility and the uplink spectrum efficiency may be improved).

Regarding Claim 5, Chen teaches the at least two or more DCIs are received at a same time ([0116] the operation that the second DCI is received at the same time of receiving the first DCI may include that: the terminal device receives the first DCI and the second DCI in the same slot, or, the terminal device receives the first DCI and the second DCI in the same OFDM symbol, or the terminal device detects the first DCI and the second DCI in the same control channel).

Regarding Claim 6, Chen teaches the multi-panel uplink transmission is transmitted at a same time ([0113] multiple panels of the terminal can be fully utilized to transmit data at the same time) based on at least one of a scheduling offset or a reception timing of each of the at least two or more DCIs ([0116] the operation that the second DCI is received at the same time of receiving the first DCI).
Regarding Claim 7, Chen teaches resource regions corresponding to resource allocation field values individually included in the at least two or more DCIs are overlapped ([0063] the reference signal resource set may include at least one reference signal resource, each reference signal resource set is used for the same function but different sets may have different functions. Different reference signal resources in the same reference signal resource set have at least one parameter that is the same. For example, the same parameter may be at least one of the following parameters: a power control parameter, a transmission bandwidth parameter, the number of antenna ports of the SRS resource, the number of OFDM symbols occupied in a slot, the number of signal replications in a slot, a function configuration and a transmission slot).

Regarding Claim 12, Chen teaches the multi-panel uplink transmission is performed based on a combination of information included in each of the at least two or more DCIs ([0120] different DCI being used to schedule uplink transmission on different panels, and determines uplink channel information of the corresponding panels according to different resource sets indicated in different DCI, and then independent transmission parameters may be adopted for data transmission of multiple panels).

Regarding Claim 13, Chen teaches each of the at least two or more DCIs includes an SRS resource indicator (SRI), and wherein a resource corresponding to each SRI is mapped to each panel constituting the multi-panel, and the multi-panel uplink transmission is performed ([0064] the reference signal resource set may be an SRS resource set, and the SRS resource set includes at least one SRS resource, the SRS resource being used to transmit an SRS; [0070] the terminal device makes the multiple reference signal resource sets corresponding to the multiple panels one to one, namely the terminal device implements transmission of the corresponding panel according to the first reference signal resource set indicated by the indication information of the first reference signal resource set in the first DCI; [0107] the reference signal resource may be an SRS resource and correspondences between the SRS resource and power control parameters, and/or correspondences between SRS Resource Indicators (SRI) and power control parameters may be pre-configured for the terminal device by the network device; [0117] the second DCI includes indication information of second reference signal resource set).

Regarding Claim 14, Chen teaches the multi-panel uplink transmission is performed by applying at least one of a timing advance (TA) value or a power control parameter which are common per each panel of the multi-panel ([0063] the same parameter may be at least one of the following parameters: a power control parameter).

Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 1, in addition to the claimed transmitter, receiver ([0152] transceiver 320) and processor ([0152] processor 310).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Liu et al. (US 2018/0367205).
Regarding Claim 2, Chen does not teach transmitting, to the base station, first information related to a number of DCIs receivable by the UE.
In an analogous art, Liu teaches transmitting, to the base station, first information related to a number of DCIs receivable by the UE ([0020] The UE may report, in the initial access, capability information comprising the number of antenna panels, the number of TRX units, the number of concurrent analog beams to be formed by each panel, the number of spatial layers (e.g., streams) supported by each analog beam and the number of digital ports supported by each analog beam).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu’s method with Chen’s method so that the base station can send multiple DCIs according to UE’s capability. Thus, a more flexible and efficient system is achieved.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Liu et al. (hereinafter Liu ‘205) and Liu et al. (US 2020/0022177, hereinafter Liu ‘177)
Regarding Claim 3, the combination of Chen and Liu ‘205 does not teach receiving, from the base station, second information related to a number of DCIs for the scheduling of multi-panel uplink transmission to be received by the UE.
In an analogous art, Liu ‘177 teaches receiving, from the base station, second information related to a number of DCIs for the scheduling of multi-panel uplink transmission to be received by the UE ([0078] the DCIs generated by the base station may further include a NIF field to indicate the number of DCIs sent for the UE on a shared searching space).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu ‘177’s method with Chen’s method so that so that it can improve the blind detection efficiency and power consumption of the UE (Liu ‘177 [0065]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Liu ‘205, Liu ‘177 and Zhang et al. (US 2019/0140729).
Regarding Claim 4, the combination of Chen, Liu ‘205 and Liu ‘177 does not teach the second information is configured in an unit of a component carrier or a bandwidth part (BWP).
In an analogous art, Zhang teaches the second information is configured in an unit of a component carrier or a bandwidth part (BWP) ([0081] In cross-carrier and cross-BWP scheduling, the DCI and the data can be transmitted in different carrier or BWPs, respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang’s method with Chen’s method so that a wider bandwidth for uplink transmission from multiple BWPs is utilized to achieve higher data throughput in the system. Thus, performance and QoS of UE devices is improved.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Tomeba et al. (US 2020/0389885).
Regarding Claim 8, Chen does not teach the at least two or more DCIs include at least one of an MCS field or precoder co-phasing information.
In an analogous art, Tomeba teaches the at least two or more DCIs include at least one of an MCS field or precoder co-phasing information ([0056] the DCI format for the uplink includes uplink control information such as information of PUSCH resource allocation, information of MCS for PUSCH, and a TPC command for PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Tomeba’s method with Chen’s method so that optimal MCS can be adaptively selected to achieve better spectral efficiency for each transmitting panel. Thus, performance and QoS of UE devices is improved.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Lee et al. (US 2020/0177254, relying on the provisional application 62/565,687).
Regarding Claim 9, Chen does not teach determining at least one of an order or number of the at least two or more DCIs, wherein at least one of the order or number is determined based on a radio network temporary identifier (RNTI) value of each DCI.
In an analogous art, Lee teaches determining at least one of an order or number of the at least two or more DCIs, wherein at least one of the order or number is determined based on a radio network temporary identifier (RNTI) value of each DCI ([0169] If multiple DCIs are used for multi-TRP operation, the WTRU may monitor the multiple DCIs in a NR-PDCCH search space in the P-TRP or each DCI may be monitored in its associated NR-PDCCH search space. The associated NR-PDCCH search space may be located in the P-TRP or its associated TRP. When multiple DCIs are used, a DCI for a TRP may be identified based on the Radio Network Temporary Identifier (RNTI). For example, each DCI may have its own RNTI (e.g., RNTI may be TRP-specific)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Chen’s method so that all the DCIs can be decoded by the respective UEs correctly and completely to facilitate the multi-panel uplink transmission.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Takeda et al. (US 2021/0144714).
Regarding Claim 10, Chen does not teach whether the at least two or more DCIs are used for scheduling of the multi-panel uplink transmission is determined based on a specific field included in each of the at least two or more DCIs.
In an analogous art, Takeda teaches whether the at least two or more DCIs are used for scheduling of the multi-panel uplink transmission is determined based on a specific field included in each of the at least two or more DCIs ([0032] Whether DCI is a DL assignment, a UL grant, or UCI-scheduling DCI may be determined based on the value of a specific bit field included in the DCI, or may be determined based on which of a number of given values the DCI's payload size is, or may be determined based on in which resource region the DCI is detected, assuming that each DCI is mapped to a different resource region in advance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Takeda’s method with Chen’s method so that the uplink resources can be correctly and efficiently allocated by the base station to the terminal. Thus, control channels can be communicated properly when communication is carried out using different formats from those of existing LTE systems (Takeda [0009]).

Regarding Claim 11, Chen does not teach receiving, from the base station, information related to a resource where the at least two or more DCIs are transmitted.
In an analogous art, Takeda teaches receiving, from the base station, information related to a resource where the at least two or more DCIs are transmitted ([0091] The network may report, to the UE, resource information that indicates which CORESETs are associated with which DCI formats and/or DCI sizes, ALs and the numbers of blind -decoding candidates, by way of higher layer signaling. The network may allocate a DL control channel (DCI) associated with a CORESET, in the CORESET, and transmit the DL control channel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Takeda’s method with Chen’s method so that DCI formats, ALs, and the numbers of blind-decoding candidates suitable for each CORESET can be configured by allocating and configuring multiple DCI formats into multiple CORESETs, so that the receiving performance of DCI can be improved (Takeda [0101]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwak et al. (US 2021/0297118) teaches method for transmitting and receiving control information in wireless communication system.
Wang et al. (US 2020/0374060) teaches method for determining quasi-co-location information.
Tang et al. (US 2020/0358494) teaches method of uplink signal transmission.
Lin et al. (US 2020/0196333) teaches method of receiving DCI and PUSCH transmission.
Ren et al. (US 2020/0036425) teaches method for receiving antenna port group information and SRS transmission.
Akkarakaran et al. (US 2019/0230597) teaches method of transmitting power control command across multiple DCIs.
Yu et al. (US 2019/0068263) teaches method for uplink beam training for wireless communication system.
Noh et al. (US 2018/0270799) teaches method for DCI design for network coordination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                 /YU-WEN CHANG/Examiner, Art Unit 2413